Title: To James Madison from William Jones, 18 August 1814
From: Jones, William
To: Madison, James


        
          Sir
          Navy Department Augt. 18. 1814
        
        I have deemed it proper to submit to your inspection the enclosed letter from Commodore Bainbridge respecting the irregularity and serious evil arising from the loose and uncontroled manner in which communications by flags of truce with the ships of the enemy are conducted, and respectfully invite your attention to the subject with a view that some settled regulation may be adopted if you shall deem any such necessary.
        My attention has been frequently directed to this object by the representations of our Naval Officers who have better opportunities of noticing the abuses which are practised under the sanction of flags of truce, than those whose duty is on shore.
        Last summer with the approbation of yourself and the Secretary of State I issued an order to the Commanding Naval Officer at Charleston S.C. (copy herewith enclosed) which I believe had a tendency to correct the abuse. On the 17th. June last the Secretary of State submitted to me the sketch of proposed instructions to the military Commanders, and asked my opinion, which you will find in the copy now enclosed, to which I will add the following. Where there is a Naval Commander in any port or Harbour in Europe the universal usage is to address all communications by marine

flags to him and he has the exclusive direction and controul of the vessel or boat and crew by which the communications is made.
        If the government has occasion to communicate with the Naval forces of the enemy it is invariably done through the Naval commander of the station.
        A contrary practice in this country has led to much irregularity and evil and the humiliating circumstance of flags passing our Naval Commanders without their cognizance, has not passed without animadversion. The correct & obvious course is in my judgement that all communications with the military forces of the enemy should be under the exclusive direction of the military commanders—and all communications with the Naval forces of the enemy should be under the exclusive direction of the Naval Commanders. Even those from the Depmt of State would in my judgement be conducted to more advantage if its messenger was conveyed by a Boat officer & crew of the Navy.
        Should a Naval Officer attempt to send a flag to the enemy through the camp or within the command of a military Officer, would not the flag be stopped? Are not the cases strictly analagous when flags by military authority pass daily through the squadrons or commands of our Naval Officers?
        Were flags under the direction of Naval Officers I venture to affirm that such licentious intercourse as that recently held with the enemy by Mr Russell of Boston would not be permitted. I am very respectfully & Sincerely Sir your Obdt Servt.
        
          W Jones
        
      